DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Marinov et al. (US Pub. No. 2021/0375649 A1) in view of Kian et al. (US Pub. No. 2008/0122119 A1).
As to claim 1, Marinov teaches a system (implicit in Fig. 19) for transfer of a plurality of die from a die source to a receive substrate, the system comprising: a die source (Fig. 19, handle substrate 1) including a plurality of die (¶ [0247]), the plurality of die being coupled to a carrier (Fig. 19, step 5); a receive substrate (#818, Fig. 19 handle substrate 2) to receive the plurality of die from the die source, the receive substrate including a die catch material (#815) for receiving the plurality of die from the die source, the die catch material being reusable (¶ [0252]).
Marinov uses heat to release the die but is silent about a laser source for providing energy to interact with a die release material to transfer the plurality of die from the die source to the receive substrate.
However, in the same field or endeavor, Kian teaches transferring semiconductor components (¶ [0065]-[0084]). Kian teaches using a focused laser to generate the heat at specific locations for selectively transferring components (¶ [0091]).
It would have been obvious to one of ordinary skill in the art to use a laser as taught by Kian to provide the heat for detaching the die in Marinov since Kian teaches a laser to be suitable for heating specific locations while transferring semiconductor elements.
As to claim 2, Marinov teaches the plurality of die are secured to a wafer tape, and the plurality of die are coupled to the carrier indirectly using the wafer tape (heat-release tape ¶ [0251]).
As to claim 3, Marinov teaches the plurality of die are coupled to the carrier using the die release material (heat-release tape ¶ [0251]).
As to claim 4, Marinov teaches more than one of the plurality of die are transferred from the die source to the receive substrate simultaneously (¶ [0247] discusses multiple discrete components transferring). Examiner notes that this is a method step in a device claim that does not provide further patentable weight to the device.
As to claim 5, Marinov teaches a transfer process for transferring the plurality of die from the die source to the receive substrate includes at least one of an ablative process, a blistering process, a thermal release process, and a surface morphology change process for a surface of the die release material (¶ [0251]-[0252]).
As to claim 6, Marinov teaches UV laser transparent substrates in (¶ [0243]). Kian teaches the carrier includes a laser transmissive substrate for supporting the die release material (Fig. 4, Fig. 6) The motivation to combine is the same as in claim 1.
As to claims 7-11, this claim represents the generic method steps associated with the system of claim 1-5 and are therefore similarly rejected.
As to claim 12, Marinov teaches a system for transfer of a plurality of die from a die source to a receive substrate (Fig. 21), the system comprising: a die source (#818) including a plurality of die (#10), the plurality of die being coupled to a carrier using a die release material (#815), at least a portion of the die release material being reusable (¶ [0252]); a receive substrate (#108) to receive the plurality of die from the die source.
Marinov uses heat to release the die but is silent about a laser source for providing energy to interact with a die release material to transfer the plurality of die from the die source to the receive substrate.
However, in the same field or endeavor, Kian teaches transferring semiconductor components (¶ [0065]-[0084]). Kian teaches using a focused laser to generate the heat at specific locations for selectively transferring components (¶ [0091]).
It would have been obvious to one of ordinary skill in the art to use a laser as taught by Kian to provide the heat for detaching the die in Marinov since Kian teaches a laser to be suitable for heating specific locations while transferring semiconductor elements.
As to claim 13, Marinov teaches the plurality of die are secured to a wafer tape, and the plurality of die are coupled to the carrier indirectly using the wafer tape (heat-release tape ¶ [0251]).
As to claim 14, Marinov teaches the wafer tape is adhered to the die release material of the carrier to indirectly couple the plurality of die to the carrier (heat-release tape ¶ [0251]).
As to claim 15, Marinov teaches the transfer of the plurality of die from the die source to the receive substrate is configured to occur multiple die at a time (¶ [0247] discusses multiple discrete components transferring).
As to claim 16, Marinov teaches a transfer process for transferring the plurality of die from the die source to the receive substrate includes at least one of an ablative process, a blistering process, a thermal release process, and a surface morphology change process for a surface of the die release material (¶ [0251]-[0252]).
As to claim 17, Marinov teaches UV laser transparent substrates in (¶ [0243]). Kian teaches the carrier includes a laser transmissive substrate for supporting the die release material (Fig. 4, Fig. 6) The motivation to combine is the same as in claim 12.
As to claim 18, Marinov teaches the carrier is a flexible freestanding carrier (substrate only 50 microns thick in ¶ [0018], see also ¶ [0110]).
As to claims 19-26, this claim represents the generic method steps associated with the system of claim 12-18 and are therefore similarly rejected.

Conclusion

The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser or incomplete rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875